Order of the Supreme Court, New York County (S. Schwartz, J.), entered February 22, 1984, denying defendant-appellant’s motion to change the venue from New York County to Suffolk County, unanimously reversed, on the law and the facts and in the exercise of discretion, with costs, and the motion granted.
This is a medical malpractice action in New York County against several physicians, who maintain offices in Suffolk County, for personal injuries sustained as a result of their allegedly improper diagnosis of the plaintiff’s cardiac condition.
Defendant-appellant Garofalo sought a change in venue on the ground that all defendants reside in Suffolk, that the plaintiff is listed in the telephone directory in Suffolk and that the malpractice, if any, occurred in Suffolk.
The plaintiff is being treated at St. Vincent’s Hospital, in Manhattan, and alleges that he resides near there for treatment purposes and that he alternates visits between the two residences.
This action bears no relationship to New York County, other than a possible part-time residence for the plaintiff, and venue clearly belongs in Suffolk County. (See, Rodziewicz v Dorfgood Realty Co., 88 AD2d 565.) Concur — Kupferman, J. P., Ross, Asch and Fein. JJ.